Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  April 18, 2012                                                                                        Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  143202 & (57)(59)                                                                                     Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
  _________________________________________                                                                 Mary Beth Kelly
                                                                                                            Brian K. Zahra,
  In re CARROLL.                                                                                                       Justices

  _________________________________________
  ALAN A. MAY, Conservator of the Estate of
  Edward Carroll, a Protected Person,
              Petitioner-Appellee,
  v                                                                  SC: 143202
                                                                     COA: 292649
                                                                     Macomb PC: 2008-195574-CA
  AUTO CLUB INSURANCE ASSOCIATION,
             Respondent-Appellant.
  _________________________________________/

         On order of the Court, the motions for leave to file brief amicus curiae and for
  miscellaneous relief are GRANTED. The application for leave to appeal the April 26,
  2011 judgment of the Court of Appeals is considered and, it appearing to this Court that
  the cases of Johnson v Recca (Docket No. 143088) and Douglas v Allstate (Docket No.
  143503) are pending on appeal before this Court and that the decisions in those cases
  may resolve an issue raised in the present application for leave to appeal, we ORDER that
  the application be held in ABEYANCE pending the decisions in those cases.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            April 18, 2012                      _________________________________________
         h0411                                                                  Clerk